Grant, C. J.
(dissenting). I think that no case of negligence on the part of the defendant is established by the proofs, and that the court was correct in directing a verdict. Plaintiff stepped into a gutter which was about 18 inches deep, with a slant of 22 inches. The gutter was properly constructed to carry off the water. It was the natural and necessary way to conduct it down the hill. All the streets on this hillside have open gutters. They exist on the east side of Ballard in all the streets from Emmett to Congress, and are from 10 to 20 inches deep. Is the city liable if a traveler leaves the side and cross walks in the night, and falls into a gutter? One Mr. Bouse, a witness for the plaintiff, who lives across the road from the place where plaintiff fell, testified that the place at the end of the gutter “is not as dangerous as out here at the corner of the street opposite the court-house [in the city of Ann Arbor].” These gutters exist in all cities, and, if there is any liability here, it is because the city had failed to construct a cross-walk, or put up barriers as a protection against the gutter. It is under no legal obligation to construct such cross-walk or barriers. There was a sidewalk and a cross-walk on the other side of the street, over which plaintiff might have gone. The fact that people cross there on foot creates no obligation to build a cross-walk or protect the gutter. The gutter, in its then condition, had existed for some time. Plaintiff testified: “There was no cross-walk there, but we thought it was just as safe as the other side.” If she and her companions chose to walk there, instead of taking the ■sidewalk upon the opposite side, where they knew they could walk with safety, she cannot complain, or hold the *324city liable for injuries received. O’Laughlin v. City of Dubuque, 42 Iowa, 541. It is said in that case: “Sidewalks and cross-walks alone are constructed for foot travelers, and he who, without some good and sufficient reason, w'alks elsewhere and is injured, should not be permitted to complain that he has been injured through the fault and negligence of the city.” I do not see how Baker v. City of Grand Rapids, 111 Mich. 447, has any application here. In that case a sewer was being constructed, and the opening was left unguarded by barriers or light.
I think the judgment should be affirmed.